--------------------------------------------------------------------------------

EMBASSY BANK
2001 OPTION PLAN


 The purpose of the Embassy Bank 2001 Option Plan (the “Plan”) is to provide for
the grant of incentive stock options and non-qualified stock options to
designated officers (including officers who are also directors), other employees
and directors who are not employees (“Non-Employee Directors”) of Embassy Bank
For The Lehigh Valley (the “Company”).  The Company believes that the Plan will
cause the participants to contribute materially to the growth of the Company,
thereby benefiting the Company’s shareholders and will align the economic
interests of the participants with those of the shareholders.


1.             Administration


The Plan shall be administered and interpreted by the Board of Directors of the
Company.


The Board shall have the sole authority to determine (i) the individuals to whom
options shall be granted under the Plan, (ii) the type, size and terms of the
options to be granted to each such individual, (iii) the duration of the
exercise period and (iv) any other matter arising under the Plan.
 
The Board shall have full power and authority to make factual determinations and
to adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan as it deems necessary or advisable, in its sole
discretion.  The Board’s interpretations of the Plan shall be conclusive and
binding on all persons having any interests in the Plan or in any options
granted hereunder.


2.              Grants


 Options under the Plan shall consist of incentive stock options and
non-qualified stock options  (hereinafter collectively referred to as
“Grants”).  All Grants shall be subject to the terms and conditions set forth
herein and to those other terms and conditions consistent with this Plan as the
Board deems appropriate and as are specified in writing to the employee (the
“Grant Letter”).  The Board shall approve the form and provisions of each Grant
Letter to an employee.  Grants need not be uniform as among the employees.


3.              Shares Subject to the Plan


(a)            Subject to the adjustment specified below, the aggregate number
of shares of common stock of the Company (“Company Stock”) that have been or may
be issued or transferred under the Plan is 300,000.  In compliance with Section
162(m) of the Internal Revenue Code, (the “Code”) during the term of the Plan,
the maximum aggregate number of shares of Company Stock that shall be subject to
options or awards under the Plan to any single individual shall be 40% of the
shares specified above.  The shares may be authorized but unissued shares of
Company Stock or reacquired shares of Company Stock, including shares
repurchased by the Company.  If and to the extent options granted under the Plan
terminate, expire, or cancel without having been exercised, the shares subject
to such option or such award shall again be available for purposes of the Plan.

 
 

--------------------------------------------------------------------------------

 

(b)            If there is any change in the number or kind of shares of Company
Stock issuable under the Plan through the declaration of stock dividends, or
through a recapitalization, stock splits, or combinations or exchanges of such
shares, or merger, reorganization or consolidation of the Company,
reclassification or change in par value or by reason of any other extraordinary
or unusual events affecting the outstanding Company Stock as a class without the
Company’s receipt of consideration, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock for
which any one individual participating in the Plan may be granted over the term
of the Plan, the number of shares covered by outstanding Grants and the price
per share or the applicable market value of such Grants, shall be
proportionately adjusted by the Board to reflect any increase or decrease in the
number or kind of issued shares of Company Stock to preclude the enlargement or
dilution of rights and benefits under such Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated.  The
adjustments determined by the Board shall be final, binding and conclusive.


4.              Eligibility for Participation


 Officers and other employees and Non-Employee Directors of the Company shall be
eligible to participate in the Plan (hereinafter referred to individually as the
“Participant” and collectively as the “Participants”).  The Board shall select
the individuals to receive Grants (the “Grantees”) from among the Participants
and determine the number of shares of Company Stock subject to a particular
Grant in such manner as the Board determines.  Nothing contained in this Plan
shall be construed to limit the right of the Company to grant options otherwise
than under this Plan in connection with the acquisition, by purchase, lease,
merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including options granted to employees thereof
who become employees of the Company, or for other proper corporate purpose.


5.              Granting of Options


(a)            Number of Shares.  The Board shall grant to each Grantee a number
of stock options as the Board shall determine.


(b)            Type of Option and Price.  The Board may grant options qualifying
as incentive stock options (“Incentive Stock Options”) within the meaning of
Section 422 of the Code or stock options which are not intended to so qualify
(“Non-qualified Stock Options”) in accordance with the terms and conditions set
forth herein or any combination of Incentive Stock Options and Non-qualified
Stock Options (hereinafter referred to collectively as “Stock Options”);
provided, however, that Non-Employee Directors shall not be eligible to receive
grants of Incentive Stock Options.  The purchase price of Company Stock subject
to an Incentive Stock Option or a Non-qualified Stock Option shall be the fair
market value of a share of such Stock on the date such Stock Option is
granted.  Notwithstanding the foregoing, with respect to a Stock Option other
than an Incentive Stock Option, the price at which Company Stock may be
purchased may be equal to either (i) the fair market value of Company Stock as
of a date subsequent to the date of grant as specified by the Board in the Grant
Letter or (ii) the average of such fair market value over a period of time as
specified by the Board in the Grant Letter, but only when the price so
established would not result in the disallowance of the company’s expense
deduction pursuant to Section 162(m) of the Code.  During such time that the
Company Stock is not listed upon an established stock exchange or traded in the
over-the-counter-market, the “fair market value” of Company Stock shall be
determined by the Board at least annually after taking into account such factors
as it shall deem appropriate.  If the Company Stock is listed upon an
established stock exchange or other market source, as determined by the Board,
“fair market value” on any date of reference shall be the closing price of a
share of Company Stock on the stock exchange or other recognized market source,
as determined by the Board on such date, or if there is no sale on such date,
then the closing price of a share of Company Stock on the last previous day on
which a sale is reported.

 
2

--------------------------------------------------------------------------------

 

(c)            Exercise Period.  The Board shall determine the option exercise
period of each Stock Option.  The exercise period shall not exceed ten years
from the date of grant.  Notwithstanding any determinations by the Board
regarding the exercise period of any Stock Option, all outstanding Stock Options
shall become immediately exercisable upon a Change in Control of the Company (as
defined herein).


(d)            Vesting of Options.  The vesting period for Stock Options shall
be not less than three years in approximately equal percentages commencing on
the date of grant and as determined by the Board and specified in the Grant
Letter.  Notwithstanding any determinations by the Board regarding the vesting
period of any Stock Option, all outstanding Stock Options shall become
immediately exercisable upon a Change in Control of the Company (as defined
herein).


(e)            Manner of Exercise.  A Grantee may exercise a Stock Option by
delivering a notice of exercise to the Board with accompanying payment of the
option price.  Should a Stock Option become exercisable on and after the date on
which the initial registration of the Company Stock under Section 12(g) of the
Securities Exchange Act of 1934 (Exchange Act) becomes effective, such notice
may instruct the Company to deliver shares of Company Stock upon the exercise of
the Stock Option to any registered broker or dealer designated by the Company
(“Designated Broker”) in lieu of delivery to the Grantee.  Such instructions
must designate the account into which the shares are to be deposited.


(f)             Termination of Employment, Disability or Death.


(1)            In the event the Grantee during his lifetime ceases to be an
employee of the Company or Non-Employee Director for any reason other than death
or a termination for cause by the Company, any Stock Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within sixty (60)
days of the date on which he ceases to be an employee or Non-Employee Director,
but in any event no later than the date of expiration of the option exercise
period.


(2)            In the event the Grantee ceases to be an employee of the Company
or Non-Employee Director on account of a termination for cause by the Company,
any Stock Option held by the Grantee shall terminate as of the date he ceases to
be an employee or Non-Employee Director.  For purposes of this Plan, a
termination for cause shall mean a termination resulting from a person’s
dishonesty, theft or willful and persistent failure to follow the lawful
directions of the Board or his or her supervisors.

 
3

--------------------------------------------------------------------------------

 

(3)            In the event of the death of the Grantee while he is an employee
or Non-Employee Director of the Company, any Stock Option which was otherwise
exercisable by the Grantee at the date of death may be exercised by his personal
representative at any time prior to the expiration of six (6) months from the
date of death, but in any event no later than the date of expiration of the
option exercise period.


(g)            Satisfaction of Option Price.  The Grantee shall pay the option
price in cash or, with the approval of the Board, by delivering shares of
Company Stock already owned by the Grantee for the period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes and having a
fair market value on the date of exercise equal to the option price or with a
combination of cash and shares.  The Grantee shall pay the option price and the
amount of withholding tax due, if any, at the time of exercise.  Shares of
Company Stock shall not be issued or transferred upon exercise of a Stock Option
until the option price is fully paid.


(h)            Rule 16b-3 Restrictions.  Unless a Grantee could otherwise
transfer Company Stock issued pursuant to a Stock Option granted hereunder
without incurring liability under Section 16(b) of the Exchange Act, at least
six (6) months must elapse from the date of acquisition of a Stock Option to the
date of disposition of the Company Stock issued upon exercise of such option.


(i)             Limits on Incentive Stock Options.  Each Grant of an Incentive
Stock Option shall provide that the aggregate fair market value of the Company
Stock on the date of the Grant with respect to which Incentive Stock Options are
exercisable for the first time by a Grantee during any calendar year under the
Plan or any other stock option plan of the Company shall not exceed
$100,000.  An Incentive stock Option shall not be granted to any Participant
who, at the time of grant, owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or parent of the
Company, unless the option price per share is not less than  110% percent of the
fair market value of Company Stock on the date of grant and the option exercise
period is not more than five (5) years from the date of grant.


6.              Stock Option Grants to Non-Employee Directors.


(a)            Number of Shares.  Each individual who becomes a Non-Employee
Director shall receive a grant of Non-qualified Stock Options in such number as
shall be determined by the Board.  In the case of the initial “founding”
Directors, such grants may take into consideration the “risk” capital provided
by such Directors to the Company during its organization.


(b)            Option Price and Exercise Period.  The purchase price of Company
Stock subject to such grants shall be the fair market value of a share of such
stock as of the date such Stock Option is granted and the exercise period shall
not exceed ten (10) years from the date of grant.  “Fair Market Value” shall be
determined pursuant to Section 5(b).

 
4

--------------------------------------------------------------------------------

 

(c)            Vesting of Options.  The vesting period for such Stock Options
shall be not less than three years in approximately equal percentages commencing
on the date of grant as determined by the Board.  Notwithstanding, any vesting
period for subsequently granted options to Board members, all outstanding Stock
Options granted pursuant to this Section shall become immediately exercisable
upon a Change in Control of the Company (as defined herein).


(d)            Manner of Exercise and Satisfaction of Option Price.  A
Non-Employee Director may exercise and satisfy the option price of Stock Options
granted pursuant to this Section in accordance with the provisions of Section
5(e) and (g) respectively.


(e)            Termination of Relationship with the Company, Disability or
Death.


(1)            In the event a Non-Employee Director during his or her lifetime
ceases to serve as a Non-Employee Director for any reason other than on account
of becoming an employee of the Company or death, any Stock Option granted
pursuant to this Section which is otherwise exercisable by the Non-Employee
Director shall terminate unless exercised within sixty (60) days of the date on
which he ceases to serve as a Non-Employee Director, but in any event no later
than the date of expiration of the option exercise period.


(2)            In the event the Non-Employee Director ceases to be a
Non-Employee Director of the Company on account of a termination for cause by
the Company, as defined above, any Stock Option held by the Grantee shall
terminate as of the date he ceases to be a Non-Employee Director.


(3)            In the event of the death of the Non-Employee Director while he
is serving as a Non-Employee Director, any Stock Option granted pursuant to this
Section which was otherwise exercisable by the Non-Employee Director at the date
of death may be exercised by his personal representative at any time prior to
the expiration of six (6) months from the date of death, but in any event no
later than the date of expiration of the option exercise period.


(f)            Rule 16b-3 Restrictions.  Unless a Non-Employee Director could
otherwise transfer Company Stock issued pursuant to a stock Option granted
pursuant to this Section without incurring liability under Section 16(b) of the
Exchange Act, at least six (6) months must elapse from the date of acquisition
of the Stock Option to the date of disposition of the Company Stock issued upon
exercise of such Stock Option.


7.              Transferability of Options and Grants.


 Only a Participant or his or her authorized legal representative may exercise
rights under a Grant.  Such persons may not transfer those rights except by will
or by the laws of descent and distribution or, if permitted under Rule 16b-3 of
the Exchange Act and if permitted in any specific case by the Board in its sole
discretion, pursuant to a qualified domestic relations order as defined under
the Code or Title I of ERISA or the regulations there under.  When a Participant
dies, the personal representative or other person entitled to succeed to the
rights of the Participant (“Successor Grantee”) may exercise such rights.  A
Successor Grantee must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the Participant’s will or under the applicable
laws of descent and distribution.

 
5

--------------------------------------------------------------------------------

 

8.              Right of First Refusal.


 If at any time a Participant desires to sell, encumber, or otherwise dispose of
shares of Company Stock acquired by him or her through the exercise of options
granted under this Plan, he or she shall first offer the same to the Company by
giving the Company written notice disclosing: (a) the name(s) of the proposed
transferee of the Company Stock; (b) the certificate number and number of shares
of Company Stock proposed to be transferred or encumbered; (c) the proposed
price; and (d) all other terms of the proposed transfer.           Within
fourteen (14) days after receipt of such notice the Company shall have the
option to purchase all or part of such Company Stock.  If the Company decides to
exercise this option, the purchase price of the Company Stock shall be the
proposed price or the fair market value of the Stock (as determined under
Section 5(b) of the Plan) on the date such written notice is received by the
Board, whichever is less.


 In the event the Company does not exercise the option to purchase Company
Stock, as provided above, the Participant shall have the right to sell,
encumber, or otherwise dispose of his shares of Company Stock on the terms of
the transfer set forth in the written notice to the Company, provided such
transfer is effected within fifteen (15) days after the expiration of the option
period.  If the transfer is not effected within such period, the Company must
again be given an option to purchase, as provided above.


9.              Change in Control of the Company.


 As used herein, a “Change in Control” shall be deemed to have occurred if:


(a)            As a result of any transaction, any one shareholder or affiliated
group of shareholders becomes a beneficial owner, as defined below, directly or
indirectly, of securities of the Company representing more than 50% of the
Common Stock of the Company or the combined voting power of the Company’s then
outstanding securities, other than (i) in connection with an initial public
offering of shares of Company Stock or (ii) a buyout transaction in which
existing shareholders or officers will control directly or indirectly more than
50% of the combined voting power of the Company’s then outstanding securities.


(b)            A liquidation or dissolution of the Company or the sale of all or
substantially all of the Company’s assets occurs.


(c)            As a result of a tender offer, a stock purchase, other stock
acquisition, merger, consolidation, recapitalization, reverse split, or sale or
transfer of assets, any person or group (as such terms are used in and under
Section 13(d) of the Exchange Act) becomes the beneficial owner (as defined in
Rule 13-d under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 30% of the combined voting power of the Company’s
then outstanding securities, other than in a buyout transaction in which
existing shareholders or officers will control directly or indirectly more than
50% of the combined voting power of the Company’s then outstanding securities;
or

 
6

--------------------------------------------------------------------------------

 

(d)            During any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the board of directors cease for any
reason to constitute at least a majority thereof.


10.            Certain Corporate Changes.


(a)            Sale or Exchange of Assets, Dissolution or Liquidation, or Merger
or Consolidation Where the Company does Not Survive.  If all or substantially
all of the assets of the Company are to be sold or exchanged, the Company is to
be dissolved or liquidated, or the Company is a party to a merger or
consolidation with another corporation in which the Company will not be the
surviving corporation, then, at least thirty (30) days prior to the effective
date of such event, the Company shall give each Grantee with any outstanding
Stock Options written notice of such event.  Each such Grantee shall thereupon
have the right to exercise in full any installments of such Grants not
previously exercised (whether or not the right to exercise such installments has
accrued pursuant to such Grants), within ten (10) days after such written notice
is sent by the Company or to require that the Company purchase such outstanding
Grants for a cash payment equal to the excess over the purchase price of the
then fair market value of the shares of company Stock subject to the Grantee’s
outstanding Grants.  Any installments or such Grants not so exercised or cashed
out shall thereafter lapse and be of no further force or effect.


(b)            Merger or Consolidation Where the Company Survives.  If the
Company is a party to a merger or consolidation in which the Company will be the
surviving corporation, then the Board may, in its sole discretion, elect to give
each Grantee with any outstanding Stock Options written notice of such
event.  If such notice is given, each such Grantee shall thereupon have the
right to exercise in fully any installments of such Grants not previously
exercised (whether or not the right to exercise such installments has accrued
pursuant to such Grants), within ten (10) days after such written notice is sent
by the Company or to require that the Company purchase such outstanding Grants
for a cash payment equal to the excess over the purchase price of the then fair
market value of the shares of Company Stock subject to the Grantee’s Outstanding
Grants.  Any installments of such Grants not so exercised or cashed out shall
thereafter lapse and be of no further force and effect.


11.            Amendment and Termination of the Plan.


(a)            Amendment.  The Board of Directors by written resolution, may
amend or terminate the Plan at any time; provided, however, that any amendment
that increases the aggregate number (or individual limit for any single Grantee)
of shares of Company stock that may be issued or transferred under the Plan
(other than by operation of Section 3(b)), or modifies the requirements as to
eligibility for employees to receive Incentive Stock Options under the Plan,
shall be subject to approval by the shareholders of the
Company.  Notwithstanding the foregoing, the Board of Directors shall not make
any amendment to the Plan as to which, in the opinion of counsel to the Company,
shareholder approval is required to comply with the requirements of Rule 16b-3
under the Exchange Act.

 
7

--------------------------------------------------------------------------------

 

(b)            Termination of Plan.  The Plan shall terminate on the tenth
anniversary of its effective date unless terminated earlier by the Board of
Directors of the Company or unless extended by the Board with the approval of
the shareholders.


(c)            Termination and Amendment of Outstanding Grants.  A termination
or amendment of the Plan that occurs after a Grant is made shall not result in
the termination or amendment of the Grant unless the Grantee consents.  The
termination of the Plan shall not impair the power and authority of the board
with respect to an outstanding Grant.  Whether or not the Plan has terminated,
an outstanding Grant may be terminated or amended by agreement of the Company
and the Grantee consistent with the Plan.


(d)            Governing Document.  This Plan shall be the controlling
document.  No other statements, representations, explanatory materials, or
examples, oral or written, may amend the Plan in any manner.  The Plan shall be
binding upon and enforceable against the Company, its successors and assigns.


12.            Funding of the Plan.


 This Plan shall be unfunded.  The Company shall not be required to establish
any special or separate fund or to make any           other segregation of
assets to assure the payment of any Grants under this Plan.  In no event shall
interest be paid or accrued on any Grant, including any unpaid installments of
Grants.


13.            Rights of Participants.


 Nothing in this Plan shall entitle any Participant or other person to any claim
or right to be granted an award under this Plan.  Neither this Plan nor any
action taken hereunder shall be construed as giving any Participant any rights
to be retained by or in the employ of the Company.


14.            Withholding of Taxes.


 The Company shall have the right to deduct from all Grants paid in cash, or
from other wages paid to the employee of the Company, any federal, state or
local taxes required by law to be withheld with respect to any Grants or options
or the exercise thereof.  In the alternative, the Participant or other person
receiving such shares shall be required to pay to the Company the amount of any
such taxes which the Company is required to withhold.

 
8

--------------------------------------------------------------------------------

 

15.            Agreements with Participants.
 
 Each Grant made under this Plan shall be evidenced by a Grant Letter containing
such terms and conditions as the Board shall approve.


16.            Requirements for Issuance of Shares.


 No Company Stock shall be issued or transferred upon any exercise of options
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Board.  The Board shall have the right to condition any Stock Option granted
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his subsequent disposition of such shares of Company Stock as
the Board shall deem necessary or advisable as a result of any applicable law,
regulation or official interpretation thereof, and certificates representing
such shares may be legended to reflect any such restrictions.


17.            Headings.


 Section headings are for reference only.  In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.


18.            Effective Date.


(a)            Effective Date of the Plan.  Subject to the approval of the
Company’s shareholders, this Plan shall be effective as of the date the
Company’s Articles of Incorporation are filed and accepted by the Pennsylvania
Department of State.


(b)            Effectiveness of Section 16 Provisions.  The provisions of the
Plan that refer to, or are applicable to persons subject to, Section 16 of the
Exchange Act shall be effective, if at all, upon registration of the Company
Stock under Section 12(g) of the Exchange Act, and shall remain effective
thereafter for so long as the Company Stock is so registered.


(c)            Effectiveness of Section 162(m) Provisions.  The provisions of
the Plan that refer to, or are applicable to persons subject to, Section 162(m)
of the Code shall be effective, if at all, upon registration of the Company
Stock under Section 12(g) of the Exchange Act, and shall remain effective
thereafter for so long as the Company Stock is so registered.


19.            Miscellaneous.


(a)            Compliance with Law.  The Plan, the exercise of Grants and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required.  In accordance with FDIC
regulations and guidelines, all option agreements shall provide that option
holders may be required to exercise or forfeit their options if the Bank’s
capital falls below minimum capital requirements.  With respect to persons
subject to Section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act.  The Board
may revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation.  The Board may
also adopt rules regarding the withholding of taxes on payments to Grantees.

 
9

--------------------------------------------------------------------------------

 

(b)            All powers and authority granted to the Board herein may be
assigned by the Board to a committee of the Board, including the existing
personnel committee, consisting of not less than two (2) members of the Board.
 
 
10

--------------------------------------------------------------------------------